Citation Nr: 0615854	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

A hearing before the Board of Veterans' Appeals Travel Board 
was scheduled for March 15, 2006, at VA RO in Seattle, 
Washington, but the veteran failed to report. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
currently diagnosed diabetes mellitus type II was identified 
during service or manifest to a compensable degree within one 
year from his discharge.  There is no medical evidence that 
otherwise links the veteran's diabetes mellitus to his 
service or to the year following discharge.   


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service and is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in August 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

In correspondence dated in January 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  The 
RO again advised the veteran of VA's duties under the VCAA 
including what portion of the evidence VA was responsible for 
obtaining and what portion VA would make reasonable efforts 
to obtain.  The RO also asked the veteran to provide any 
evidence in the veteran's possession that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  

Although the fully compliant notice provided to the veteran 
in January 2006 was not given prior to the December 2003 
rating decision, the appellant has not been prejudiced 
thereby.  During the course of this appeal, the RO provided 
the veteran with a copy of the December 2003 rating decision, 
September 2004 Statement of the Case (SOC), March 2005 
Supplemental Statement of the Case (SSOC), and January 2006 
SSOC.  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the decision.  The SOC and SSOC's 
provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Throughout the course 
of this appeal, the veteran has submitted his own statements 
as well as private medical records in support of his claim.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices during the course of this appeal.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In a follow up VCAA notice, dated in April 2006, the RO 
notified the veteran of these latter two elements.  In the 
notice, the RO explained how disability ratings and effective 
dates are determined.  The Board thus finds that the notice 
requirements of Dingess/Hartman v. Nicholson have been 
fulfilled.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and provided 
him with a hearing.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

The veteran's service medical records are negative for any 
complaints, findings, or treatment of diabetes.  

Medical records from VAMC Pugent Sound, Washington, dated 
from October 2002 to April 2005, showed that the veteran 
received ongoing treatment there for diabetes.  According to 
the records, the veteran was first diagnosed with diabetes in 
October 2002 after presenting with complaints of blurred 
vision, lethargy, and increased thirst.  In treatment notes 
dated in November and December 2003, Dr. M.K. stated that it 
was unclear whether the veteran had type I or type II 
diabetes.  In a primary care clinic note, dated in October 
2004, Dr. M.K. stated that she had tried unsuccessfully to 
get the veteran's diabetes and hypertension under control.  
Dr. M.K. stated that she was losing patience with the 
veteran's noncompliance with prescribed treatment.  

In a letter dated in August 2003, the veteran stated that he 
had not received medical treatment from a private provider at 
any time since his discharge from the military in November 
1999.

In the veteran's notice of disagreement, dated in January 
2004, he stated that he felt his diabetes was related to his 
time in service.  The veteran stated that during his last 
three to four years in service, beginning in 1996, his weight 
increased significantly and started to fluctuate unnaturally.  
The veteran stated that he began taking medication for high 
blood pressure in 1998.  

In a letter dated in June 2004, the veteran provided his body 
weights for the period between July 1998 and August 1999.  
The veteran stated that his weight fluctuations were 
consistent with the presence or preemptive conditions of 
diabetes.  

In the SOC, dated in September 2004, the Decision Review 
Officer (DRO) reported speaking with the veteran's 
endocrinologist, Dr. N.S., in a telephone conference.  In the 
SOC, the DRO reported providing Dr. N.S. with information 
regarding the veteran's health history including body weights 
and test results.  The discussion included whether, based on 
that information and the fact that the veteran's hypertension 
developed during active service, it might be concluded that 
diabetes had its onset during active service.  Dr. N.S. 
indicated that while sudden weight loss can be a symptom of 
diabetes, it is not limited to such condition but may have 
many causes.  Dr. N.S. stated that the absence of clear signs 
or symptoms of diabetes, combined with a lack of confirming 
tests, would make any opinion as to service origin 
conjectural.  Dr. N.S. did not feel comfortable enough to say 
that it was at least as likely as not that a diagnosis of 
diabetes would likely have been made in service or within a 
year of separation even if there had been earlier testing.

In the veterans VA Form 9, dated in September 2004, the 
veteran stated that with type II diabetes, blood-sugar levels 
rise slowly and an individual can have the disease many years 
before diagnosis.  The veteran stated that after he was 
initially seen for compensation screening, he was not treated 
by VA for hypertension or any other of his service connected 
disabilities until he was diagnosed as a type II diabetic.  
Had he been, the veteran contended, the diabetes may have 
shown itself, thus allowing doctors the chance to treat him 
in time to delay or eliminate the possibility of developing 
diabetes.  The veteran stated that his service connection 
claim should not be denied merely because treating physicians 
were uncomfortable with determining that the disease was 
incurred in service.  

A hearing was held at VA RO in Seattle, Washington, in 
November 2004.  At the hearing, the veteran testified that in 
late September 2002 he experienced blurred vision and 
sluggishness.  The veteran then stated he reported to VAMC 
Seattle in October 2002 where he was told he had diabetes.  
The veteran testified that while in service, his body weight 
fluctuated between normal and overweight so much that he had 
to report to Captain's Mast to discuss his eligibility for 
advancement.  The veteran stated that his routine of physical 
activity had not changed during that period, but noted that 
he had a difficult assignment while stationed at Pugent Sound 
Naval Shipyard and was encountering stress from personal 
problems during that time.  

The veteran testified that he believed his diabetes was 
service connected because of what he knew about the disease 
from consulting with private and VA medical providers.  The 
veteran stated that after receiving service connection 
disability benefits for his hypertension, he did not receive 
continuous medical care.  The veteran testified that after 
his discharge in November 1999, he received no medical care 
except for one or two emergency room visits until his 
diabetes diagnosis at VAMC in October 2002.  The veteran 
stated that he was not made aware that diabetes was a 
possible cause of his fluctuating body weight and 
hypertension until he was diagnosed roughly two years after 
his discharge.  The veteran testified that he first noticed 
his thirst had increased approximately two months before the 
diabetes diagnosis.  

At the hearing, the veteran's representative stated that the 
veteran's private care provider would be willing to perform a 
series of tests to obtain a history of the veteran's three to 
five year medical status.  The representative stated that the 
provider would be willing to make an opinion regarding 
initial onset of the disease if these tests were performed.  
The representative requested the maximum time in which to 
provide such evidence and to keep the issue open.  

The veteran's friend, A.H., testified that when the veteran 
was first diagnosed with diabetes, hospital personnel told 
her that the disease was "full blown" and that the veteran 
may have died if he had waited a day or two longer to receive 
medical care.

In a progress note from the veteran's private medical 
provider, dated in September 2005, Dr. D.M. stated that he 
did not think the veteran's type II diabetes was service 
related.  Dr. D.M. stated that the veteran had a genetic 
predisposition for steadily declining insulin secretion from 
his own pancreas and that anything that increased insulin 
resistance, such as stress, obesity, poor diet, and lack of 
exercise, will unmask this deficient insulin secretion.  Dr. 
D.M. stated that stress before, during, or after service 
could have produced more stress on the pancreas and unmasked 
preexisting diabetes, but that this was not the same as 
saying it caused diabetes.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Absent a showing of diabetes 
mellitus at the time of separation from service or within the 
statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      



Analysis

Here, the evidence fails to show that the veteran contracted 
diabetes mellitus in the line of duty or that the diabetes 
mellitus became manifest to a degree of 10 percent or more 
within one year from the date of separation.     

The medical records from VAMC Pugent Sound, Washington only 
show that the veteran received continuous treatment for 
diabetes there since October 2002, they do not show a 
diagnosis of diabetes within the presumptive period for 
service connection.  The Board also finds significant that by 
the veteran's own account, he did not experience the symptoms 
that ultimately led to the diagnosis until either August or 
September 2002 - well beyond the presumptive period of one 
year.  

The Board finds most significant, however, the medical 
evidence of record regarding the onset of the diabetes.  
Neither VAMC physician Dr. N.S., nor the veteran's private 
physician, Dr. D.M., were able to conclude that it was more 
probable than not that the veteran's diabetes arose in active 
service or within one year after.  The veteran's lay 
statements and testimony that active service caused his 
diabetes are not probative on this issue.  Where, as here, 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
concludes that diabetes mellitus type II was not incurred in 
or aggravated during service.  


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


